Title: Enclosure: Robert Smith’s List of Batture-Related Papers Sent to Thomas Jefferson, 6 June 1810
From: Smith, Robert
To: 


            
              
            
            
		  List of Papers sent to Mr Jefferson 6th June 1810—from the Dept of State.
            
                  Three Letters from Mr Livingston to the Secy of State the one without date the others dated 27th June and 5th Octr 1809.
            
            Letter from Govr Claiborne to the Secy of State dated 14th June 1808—
            —from the attorney General to the Same dated 27th Sepr 1809—
            Copy of a Letter from the Secy of State to Mr Grymes dated 5th Octr 1809—
            —to Mr Livingston 13th Octr 1809—
           